Citation Nr: 0938416	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  99-19 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for Buerger's disease, 
to include as due to alcohol dependence, substance abuse, and 
exposure to generator exhaust fumes, carbon monoxide fumes, 
and cold.

2.  Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance of another person or upon 
housebound status.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife and daughter


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to 
October 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

In June 2003 the Veteran and his wife and daughter testified 
at a hearing at the RO before a Veterans Law Judge (VLJ) who 
is no longer employed by the Board; a transcript of that 
hearing is associated with the file.  

In November 2003 the Board issued a decision denying the 
Veteran's claim for service connection for nicotine 
dependence and Buerger's disease to the extent that it is 
related to nicotine dependence and smoking in service.  The 
Board's action remanded the issues characterized on the title 
page for further development.

The Veteran subsequently notified the Board that he wanted to 
testify before a current VLJ, and in February 2008 the Board 
remanded the case to enable the RO to schedule a new hearing.  
A hearing at the RO was scheduled in November 2008 but was 
postponed at the Veteran's request; the hearing was 
rescheduled in June 2009 but the Veteran failed to appear.  
He has not requested that the hearing be rescheduled.  
Therefore, his request for another Board hearing is 
considered withdrawn.  See 38 C.F.R. § 20.704(d).

The Board also notes that the Veteran was provided a 
Statement of the Case on the issue of entitlement to service 
connection for posttraumatic stress disorder in June 2009.  
In the cover letter sent with the Statement of the Cases, he 
was informed of the requirement that he submit a substantive 
appeal to perfect his appeal on this issue.  The record 
before the Board does not show that he has done so.  
Therefore, that issue is not currently before the Board.


FINDINGS OF FACT

1.  Buerger's disease was not present until more than one 
year following the Veteran's discharge from service and is 
not etiologically related to active service.  

2.  The veteran is so helpless as to need regular aid and 
attendance by another person.


CONCLUSIONS OF LAW

1.  Buerger's disease was not incurred in or aggravated by 
active service, nor may such incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The criteria for entitlement to SMP based on the need for 
regular aid and attendance of another person are met.  
38 U.S.C.A. § 1521(d),(e) (West 2002); 38 C.F.R. 
§ 3.351(a)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for 
Buerger's disease and entitlement to SMP based on the need 
for regular aid and attendance of another person or 
housebound status.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
However, the Court also stated that the failure to provide 
such notice in connection with adjudications prior to the 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.


The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In regard to the claim for SMP, the Board's action below 
fully grants the benefit claimed.  Accordingly, no additional 
development under the VCAA is required.

In regard to the claim for service connection for Buerger's 
disease, the rating decision on appeal was issued prior to 
enactment of the VCAA.  The record reflects the Veteran was 
provided all required notice, to include notice pertaining to 
the disability-rating and effective-date elements of his 
claim, by letters dated in October 2001 and July 2006.  
Although these letter was sent after the initial adjudication 
of the claim, the Board finds that there is no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the receipt of 
all pertinent evidence, the originating agency readjudicated 
the Veteran's claim.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  
Moreover, as explained below, the Board has determined that 
service connection is not warranted for Buerger's disease.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim is no more than 
harmless error.
 
The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claim.  The Veteran's full 
service treatment records (STRs) are in the claims files, as 
are the Veteran's Social Security Administration (SSA) 
disability records and treatment records from those VA and 
non-VA medical providers identified by the Veteran as having 
relevant records.  The Veteran has also been afforded an 
appropriate medical examination in response to his claim for 
service connection.  Neither the Veteran nor his 
representative has identified any other evidence that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the claims on appeal were insignificant and 
not prejudicial to the Veteran.  Accordingly, the Board will 
address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
thromboangiitis obliterans (Buerger's disease) to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

SMP is payable to a Veteran by reason of the need for the 
regular aid and attendance of another or based upon 
housebound status.  38 U.S.C.A. § 1521(d),(e); 38 C.F.R. 
§ 3.351(a)(1).

"Need for aid and attendance" means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  The claimant will be 
considered in need of regular aid and attendance if he or 
she: (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; (2) is 
a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  See 38 C.F.R. § 3.351(b), (c).

The following criteria are used to determine whether a 
claimant is in need of the regular aid and attendance and 
permanently bedridden: inability of claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (not to 
include the adjustment of appliances that normal persons 
would be unable to adjust without aid such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or, physical or mental incapacity 
that requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination.  "Bedridden" will be that condition that 
through its essential character actually requires the 
claimant remain in bed.  The fact the claimant has 
voluntarily taken to bed, or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure, will not suffice.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions the veteran 
is unable to perform should be considered in conjunction with 
his condition as a whole.  It is only necessary the evidence 
establish the veteran is so helpless as to need regular aid 
and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be bed.  They must be based on the 
actual requirement for personal assistance from others.  See 
38 C.F.R. § 3.352(a).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Entitlement to Service Connection for Buerger's Disease

STRs do not show that the Veteran was diagnosed with 
Buerger's disease or that the presence of this disease was 
ever suspected.  In December 1975 he was treated for three 
small superficial puncture/stab wounds on the right thigh 
without gross hemorrhage noted (treated by tetanus shot and 
cleaning/dressing).  In September 1976 he was treated for 
lacerations of the right arm, right elbow and right knee due 
to a fall from a vehicle (treated with ointment and small 
bandage).  In August 1976, prior to his discharge in October 
1976, the Veteran executed a Report of Medical History in 
which he denied leg cramps or lameness.  The file does not 
contain a report of a separation physical examination.

As noted, service connection may be granted for 
thromboangiitis obliterans (Buerger's disease) if it becomes 
manifest to a compensable degree during the first year after 
discharge from service, even if not shown during service.  
38 C.F.R. §§ 3.307, 3.309(a).  However, review of post-
service medical records does not show the presence of 
Buerger's disease to any degree within the first year after 
discharge from service.

The Veteran was discharged from service in October 1976.  The 
earliest medical documentation of Buerger's disease is an 
October 1986 treatment report from Princeton Community 
Hospital that reflects a diagnosis of Buerger's disease but 
referred to a, "long history of peripheral vascular 
disease."  Numerous treatment reports from Princeton 
Community Hospital cite onset of symptoms in 1985; similarly, 
the Veteran's application for VA pension, submitted in June 
1988, asserts the Buerger's disease (manifested by severe 
headaches, pain in the feet and hands, and depression) 
started approximately in 1985.  A medical consultation for 
SSA states symptomatic Buerger's disease became clinically 
apparent in September 1986, and a March 1990 history and 
physical (H&P) examination at Princeton Community Hospital 
cites onset of phlebitis in approximately 1982, developing 
into steadily-progressing Buerger's disease since 
approximately 1986.  Finally, a VA medical examiner in July 
2007, when asked to provide an opinion as to whether the 
disease was present to a compensable degree within one year 
of the Veteran's October 1976 discharge from service, noted 
the Veteran's employment and educational history and stated 
the more severe and disabling manifestations of the disease 
probably started in 1981.

Based on the evidence above the Board finds Buerger's disease 
was not manifest to a compensable degree within the first 
year after discharge from service (i.e, October 1976 through 
October 1977), so the presumption of service connection does 
not apply.

While the file contains extensive medical evidence of the 
progress and severity of the Veteran's disorder, the Board's 
discussion below will be confined to evidence regarding the 
etiology of the disorder.  The Board has previously 
determined service connection for Buerger's disease must be 
denied as a matter of law if the disorder was caused by 
smoking, even if in service.

A September 1986 treatment note by Princeton Community 
Hospital characterizes the Veteran's circulatory disorder as 
"small vessel disease probably secondary to smoking."

A February 1988 letter from Dr. DHH addressed to a law firm 
states the Veteran has Buerger's disease (arteriosclerosis 
obliterans), a disease initially brought on by cigarette 
smoking to certain susceptible individuals, usually occurring 
in males at a young age. 

A lower arterial study in September 1986, signed by Dr. WE, 
asserts an impression of small vessel disease to the toes 
compounded by cigarette smoking.  An October 1986 history and 
physical (H&P) examination at Princeton Community Hospital 
noted a pack-per-day history of smoking for the past 18 years 
(i.e. since approximately 1968) with the Veteran currently 
attempting to taper off.  A June 1995 letter from Dr. MCB 
characterizes the Veteran's disorder as, "long term sequelae 
of heavy smoking that has manifested itself as Buerger's 
Disease."

A treatment note by Dr. DHH dated in June 1998 states the 
Veteran continued to smoke despite having just had half his 
foot amputated; the Veteran had apparently been lying for 
some time about having stopped smoking.

Dr. DHH submitted a letter in November 1999 stating Buerger's 
disease occurs almost exclusively in young adult smokers, 
typically male.  An immune mechanism appears to be 
responsible for some of the features of the disease, but 
nobody knows the exact cause.  Some authorities postulate 
that in addition to tobacco contributors to the disease may 
include cold, malnutrition, trauma, infections, or other 
items.  The Veteran's smoking was certainly a major 
contributing factor in his problem; however, he also reported 
significant exposure to the cold during service as well as 
trauma to the extremities; there is a possibility these could 
have contributed to the onset of the disease.  

The Veteran had a VA medical examination in February 2005 
during which he reported having smoked heavily during 
service.  He reported serious problems with claudication of 
the lower extremities from 1975 to 1977.  In addition to 
history of smoking during service the Veteran attributed his 
symptoms to exposure to cold during bivouac.  The examiner 
performed a clinical examination, reported observations in 
detail, and diagnosed thromboangiitis obliterans of the 
bilateral upper and lower extremities that stabilized after 
the Veteran stopped smoking in 1998.  The examiner did not 
provide an opinion regarding the etiology of the disease.

The Veteran had a VA examination in July 2007 in which the 
examiner confirmed a current diagnosis of Buerger's disease, 
with the more severe symptoms beginning in 1986; the symptoms 
were usually aggravated by smoking and improved when the 
Veteran quit smoking in the 1990s.  In regard to etiology, 
the examiner stated the Veteran had not smoked prior to 
service and began smoking heavily during service; accordingly 
there is a reasonable argument to be made that a tobacco 
addiction developed during service and resulted in the 
development of Buerger's disease; however, there is no 
scientific evidence that exposure to alcohol, exhaust fumes 
or other drugs are responsible for or associated with 
Buerger's disease.   

In his correspondence to VA the Veteran has submitted a 
number of theories linking his Buerger's disease to his 
active service.  First, he states the service made cigarettes 
readily available, resulting in a smoking habit that directly 
caused Buerger's disease.  Second, he states the service made 
beer readily available, as a result of which he neglected to 
eat and developed malnutrition that aggravated the disease.  
Third, he states that as a generator mechanic he was exposed 
to exhaust fumes that caused or aggravated the disease; also, 
he asserts the vibration of the generators constituted trauma 
that contributed to circulatory problems of the hands.  
Fourth, he states that while stationed in Germany he 
participated in field exercises (especially REFORGER) during 
which he was cold and wet, without appropriate footwear, 
which caused circulatory problems in the feet.  Fifth, he 
asserts traumatic injury of the right leg in service (being 
thrown from a vehicle on one occasion and being assaulted and 
stabbed on another occasion) with resultant circulatory 
injury. 

In support of his theories, in March 2001 the Veteran 
submitted a number of medical treatise articles relating to 
Buerger's disease.  An article from the University of Chicago 
Medical Center states the cause of the disease was unknown 
but was probably triggered by nicotine.  An unidentified 
article states the etiology of Buerger's disease was unknown 
but several hypotheses were considered including tobacco 
intoxication, cold, malnutrition, traumas (as aggravating or 
favoring agents), infections, collagen disorder, and 
atherosclerosis.  Another unidentified article states the 
disease was triggered by smoking.  Yet another unidentified 
article states that for unexplained reasons there appeared to 
be a direct link between tobacco use and Buerger's disease.  

A March 2001 letter to the Veteran from Dr. DHH states he 
reviewed a packet of materials brought in by the Veteran's 
wife related to Buerger's disease and service connection.  On 
review of the material, as well as office references in his 
possession, Dr. DHH continued to believe the Veteran had 
fairly classic Buerger's disease triggered by smoking.  Dr. 
DHH stated he could not tie the disease directly to trench 
foot.  Smoking is the key ingredient; some references imply 
there have been cases not related to smoking but most 
authorities would accept that smoking appears to be the key 
trigger.  

The Veteran's wife has also submitted letters to VA endorsing 
the Veteran's theories of causation, including cigarette 
smoking and alcohol abuse in service, exposure to cold and 
physical trauma, and exposure to exhaust fumes.  She stated 
the Veteran was already exhibiting symptoms of pain, numbness 
and tingling in the hands and feet when she met him in 1978 
and believes he was manifesting symptoms of Buerger's disease 
at that time.  She also stated the Veteran's parents were 
both heavily addicted to cigarettes and his mother was an 
alcoholic, making the Veteran possibly predisposed to 
developing the disease in service.  In terms of medical 
qualifications, she stated she had two years of nurse's 
training and was certified as a laboratory technician in 
pathology.  

During his June 2003 hearing before the Board, the Veteran 
testified that during service he was exposed to exhaust fumes 
in a poorly-ventilated maintenance bay and that he was 
exposed to cold weather during field exercises.  He stated he 
became dependent on nicotine and alcohol during service.  His 
wife testified he was diagnosed with Buerger's disease in 
1986 but had symptoms of the disease when they were married 
in 1978, first medically documented in 1981; she testified 
her medical credentials were completion of two out of three 
years of training to be a registered nurse, followed by over 
five years experience as a histotechnologist.

On review of the medical and lay evidence above, the Board 
finds the Veteran has established by medical evidence that he 
has Buerger's disease.  Thus, the first element of service 
connection (medical evidence of the claimed disability) is 
met.

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  In this case 
there is no medical evidence establishing the Veteran's 
disease is etiologically related to any cause other than 
smoking, for which the Board has already determined service 
causation cannot be granted as a matter of law.  As noted, a 
VA examiner in July 2007 was unable to find causation due to 
claimed exposure to exhaust fumes, and Dr. DHH stated in 
March 2001 that he could not directly tie the disease to 
trench foot (exposure to cold and wet).  As regards the 
Veteran's theories of causation due to trauma (being thrown 
from a truck and being assaulted and stabbed), STRs show the 
injuries at the time were very superficial and the Veteran 
has presented no medical evidence that Buerger's disease may 
be associated with such minor trauma.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence the Board 
has carefully considered the lay evidence offered by the 
Veteran and his wife, including their correspondence to VA 
and their testimony before the Board.

The Board must consider the purpose for which lay evidence is 
offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  
To the extent the lay evidence if offered to show exposure to 
cold/wet conditions and exhaust fumes during service, the 
Board finds the lay evidence is competent and credible toward 
showing the Veteran had such exposure during service.  

Further, a layperson is competent to testify in regard to the 
onset and continuity of symptomatology.  Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 
403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Similarly, a layperson can certainly provide an eyewitness 
account of a veteran's visible symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the Veteran is 
competent to describe his symptoms during service, and the 
Veteran's wife is competent to describe observed symptoms 
since she and the Veteran met.

However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 
119 S. Ct. 404 (1998); Espiritu, 2 Vet. App. 492 (1992).  
Rather, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, 
medical opinions by physicians competently state the 
Veteran's exposure to exhaust fumes and cold are not related 
to his Buerger's disease.

The Board notes at this point that the Veteran's wife asserts 
medical knowledge above that of a layperson, based on her two 
years of nurse training and her experience as a medical 
pathologist.  The Board acknowledges she has more medical 
knowledge than a person without such training.  However, on 
questions of disease etiology the professional opinion of a 
physician must be afforded more probative value than that of 
a nurse trainee.

The Board also notes the Veteran has argued chronicity of 
symptoms beginning in service and continuing since discharge, 
and his wife has offered supporting testimony regarding such 
chronicity.  Lay testimony is competent to establish the 
presence of observable symptomatology and, "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent 
to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494-95 (lay person may provide 
eyewitness account of medical symptoms).  In this case, 
however, chronicity of symptoms is not dispositive because 
the causation of those symptoms (i.e., tobacco use) is a 
legal bar to service connection.

In sum, the Board finds the Veteran's claimed disability of 
Buerger's disease is medically shown to be related to smoking 
and to not be related to exposure to exhaust fumes, cold 
weather, trauma, or other incidents of service for which 
service connection may be granted.  In particular, the Board 
notes that service connection is precluded for disabilities 
resulting from the abuse of alcohol or drugs in service, so 
even if the Veteran's Buerger's disease is the result of such 
abuse, service connection would be precluded by operation of 
law.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, the 
criteria for service connection are not met and the claim 
must be denied.

Entitlement to SMP

Historically, a rating decision in July 1988 granted 
nonservice-connected pension under the provisions of 
38 U.S.C.A. § 1521 effective from June 17, 1988.  His then-
current disability evaluations for pension purposes were 60 
percent for Buerger's disease of the upper extremities and 60 
percent for Buerger's disease of the lower extremities, with 
a combined evaluation for nonservice-connected pension 
purposes of 80 percent.

The Veteran's formal claim for SMP was received in January 
2001.  The Veteran's supporting letter stated he needed his 
wife to be with him continuously for emotional support as 
well as physical support.  His wife submitted a concurrent 
letter stating the Veteran was unable to walk to the bathroom 
without pain and dizziness; he also needed help with buttons 
and zippers, bathing, preparing meals, and managing 
medications.  She also stated the Veteran was emotionally 
very dependent on her presence; on the rare instances when 
she left the house their daughter would stay with the 
Veteran.

The report of a January 2002 VA housebound examination, 
executed by a physician, states the Veteran's current 
complaint was back pain.  The Veteran's posture and general 
appearance were good.  The Veteran's functional ability was 
limited by inability to lift heavy objects and unsteady gait.  
There was no impairment of bladder or bowel, and the Veteran 
was able to walk 5 or 6 blocks without assistance.  The 
examiner stated the Veteran was able to leave the house many 
times per week with little assistance.  The examination form 
provides boxes to be checked for certification that personal 
health care service either is or is not required, but the 
examiner did not check either box.

The Veteran and his wife presented to a VA psychiatrist in 
May 2002 for interview.  The psychiatrist noted diagnoses of 
recurrent major depressive disorder, generalized anxiety 
disorder with panic attacks, intermittent explosive disorder 
in remission, and rule out dementia, probably due to 
alcoholism or early Alzheimer's disease.  The psychiatrist 
also noted current medical problems of chronic obstructive 
pulmonary disease (COPD), Buerger's disease and hypertension.  
The psychiatrist stated an opinion the Veteran's wife was 
needed at home full-time to look after the Veteran, who 
appeared to be totally disabled due to the combination of his 
psychological and mental problems.  The Veteran was unable to 
drive, cook or manage his medications.  

In June 2002 the Veteran's wife submitted a letter in support 
of SMP citing medical problems including Buerger's disease, 
degenerative disease of the lumbar spine and cervical spine, 
stomach problems, dizziness and pending gallbladder surgery.  
She also stated the Veteran tended to panic when she was out 
of his sight.

The Veteran submitted letters in June 2002 stating the pain 
from the Buerger's disease sometimes made him lie on the 
floor with his feet and hands raised higher than his heart; 
he also needed assistance bathing because he could not endure 
getting his feet or his hands wet.  He stated he had to have 
assistance with sharp objects, due to the possibility of cuts 
leading to gangrene, and that he had to have assistance with 
dressing, personal hygiene, and medication management.  His 
wife had to trim his nails daily to preclude infections 
around the nails, and also had to massage his feet and hands 
several times per day to assist circulation.  

In March 2002 the Veteran's wife submitted a letter stating 
the Veteran was not bedridden, but was homebound and required 
her nearly-constant companionship and attendance to his 
needs.

During a September 2002 VA housebound examination, performed 
by a Doctor of Osteopathy (DO), the Veteran reported he could 
not walk without the assistance of another person, could not 
leave the house without another person, and had panic attacks 
if left unattended.  The examiner stated the Veteran was 
unable to perform fine hand movements; his wife had to bathe, 
dress, shave and feed him.  The examiner certified the 
Veteran required the daily personal health care service of a 
skilled provider, without which he would require hospital, 
nursing home or other institutional care.

During his June 2003 hearing before the Board, the Veteran 
testified that he could not bathe himself because he could 
not bear having hot water touch his hands; sometimes he would 
be unable to clean himself after going to the toilet or to 
zip his pants.  He testified he no longer left the house 
except for medical appointments, and no longer even attended 
church.  His wife testified he would need assistance to rise 
from bed or go from room to room because of dizziness.  She 
testified she had to cook the Veteran's meals, cut and season 
his food, and remove the dishes; if she were unable to be 
present their daughter would provide such service, and if 
required their adult sons would come to stay with the 
Veteran.  She testified that the Veteran panicked in her 
absence.

On review of the evidence above, the Board finds the Veteran 
is so helpless as to need regular aid and attendance by 
another person, as documented in the reports of the VA 
examinations in May 2002 and September 2002.  Specifically, 
the Veteran is shown to be unable to dress or undress 
himself, to keep himself ordinarily clean and presentable, to 
feed himself, or to attend to the wants of nature; he also 
has mental incapacity that requires care or assistance on a 
regular basis to protect him from hazards or dangers incident 
to his daily environment.  These needs are squarely within 
the criteria for SMP.

Based on the evidence and analysis above the Board finds the 
criteria for SMP are met.  Accordingly, the claim is 
approved.  Since SMP at the aid and attendance rate is the 
greater benefit, the appeal for SMP based upon housebound 
status is rendered moot.


							(CONTINUED ON NEXT PAGE)



ORDER

Service connection for Buerger's disease is denied.

Special monthly pension based on the need for regular aid and 
attendance of another person is granted, subject to the 
criteria applicable to the payment of monetary benefits.
    


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


